Bischoff, J.
The action proceeded in form as one to recover damages for physical injuries sustained by the plainliff in consequence of the defendant’s agent’s willful misrepresentation and deceit, and resulted in a judgment for the plaintiff in a substantial amount.
The plaintiff was a monthly tenant of certain rooms in the defendant’s premises. After the recommencement of the term, and before its expiration, on the occasion of the defendant’s agent’s call for the rent, the plaintiff directed the agent’s attention to the decrepit and threatening condition of the ceiling in one of the rooms, expressing her apprehension of injury therefrom and her intention to vacate the rooms. She was assured by the agent that he had caused the ceiling to be examined and tested and that it had been found to be secure. Later, during the same term, the ceiling fell upon the plaintiff, who, relying upon these assurances, had remained in the occupancy of the rooms, causing physical injuries to her. Upon the trial it appeared from sufficient proof that the ceiling had not been inspected or tested, and the agent’s representations that it had were knowingly untrue as a matter of fact, and so the court below found.
An action for damages for fraud and deceit does not necessarily rest in any actual or contemplated contractual relation *212of the parties, and depends “ upon the fact that an injury has been suffered resulting in damages to the party seeking redress, and that such damages are the legitimate consequence of the fraud.” New York Land Imp. Co. v. Chapman, 118 N. Y. 288, 294. For illustration, reference may be had to the ordinary case where one person is induced to enter into contractual relations with another through the deceit of a third. It is not necessary that the person guilty of the fraud has derived some advantage therefrom; it suffices that the person deceived has suffered a detriment which has resulted in a loss. Allaire v. Whitney, 1 Hill, 484; Northrop v. Hill, 57 N. Y. 351; Harlow v. La Brum, 151 id. 351. Here the plaintiff was induced by means of the misrepresentations to refrain from herself repairing the ceiling, vacating the rooms or otherwise providing for her protection; in either of which events she would have been secure from injury. All manner of fraud is abhorrent to the law, and if one person sustains injury through the fraud of another he will be afforded a proper remedy. Fiero Torts, 44, citing 1 Com. Dig. 178, action on the case; Cro. Jac. 193; Cro. Eliz. 701; 1 Com. Dig. 222; Yates v. Joyce, 11 Johns. 136, 140. See also Gardner v. Heartt, 3 Den. 232, 235. As was said by the court in Van Pelt v. McGraw, 4 N. Y. 110,111: “ It forms no objection to this action that the circumstances of the case are novel, and that no case precisely similar in all respects has previously arisen. The action is based upon very general principles, and is designed to afford relief in all eases where one man is injured by the wrongful act of another, where no other remedy is provided. This injury may result from some breach of positive law, or some violation of a right or duty growing out of the relations existing between the parties.”
True, the. plaintiff’s injuries were not the immediate result of the defendant’s agent’s deceit but of an intervening cause, the fall of the ceiling. They were, however, the indirect result of the deceit, a natural and probable effect of the agent’s wrongful conduct, one against which the fraudulent assurances were made and from which the plaintiff expected to escape in her reliance upon such assurances. Her dam*213ages, therefore, were proximate, though only consequential to the fraud. Hale Dam. 39.
From the testimony of the defendant’s witness, Harris, it appears abundantly that the latter was the agent and alter ego' of the defendant in respect to the premises wherein the plaintiff’s rooms were located; and, the agent’s representations having been made within the scope of his duties, the defendant’s answerability therefor is not debatable. Am. & Eng. Ency. of Law (2d ed.), 1158; Sanford v. Handy, 23 Wend. 263; Weed v. Panama R. Co., 17 N. Y. 362; Smith v. Tracy, 36 id. 79, 83; Nowack v. Metropolitan St. R. Co., 166 id. 433.
Judgment should be affirmed, with costs.
Gildersleeve, J., concurs.